ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING
Comes now Thomas P. Sciortino, the Respondent in this pending disciplinary proceeding, and tenders an affidavit of resignation pursuant to Admission and Discipline Rule 23, Section 17.
Upon examination of the matters presented in this case, we find that the Respondent's affidavit meets the necessary elements set forth in Admis.Disc.R. 28, Section 17, that such resignation should be accepted, and that, accordingly, any proceedings pending in this case should be concluded.
*137IT IS, THEREFORE, ORDERED that the Respondent, Thomas P. Sciortino, is hereby removed as a member of the Bar of this State and that the Clerk of this Court strike his name from the roll of attorneys. To be eligible for reinstatement at a future date, the Respondent must comply with the provisions of Admis.Disc.R. 28, Section 4.
IT IS FURTHER ORDERED that, by reason of this resignation, all charges not previously adjudicated in this proceeding are now dismissed as moot.
The Clerk of this Court is directed to forward a copy of this order in accordance with the provisions of Admis.Disce.R. 28, Section 8(d) governing disbarment and suspension.
All Justices concur.